                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DUKHAN MUMIN,

                   Petitioner,                              4:16CV3033

      vs.
                                                         MEMORANDUM
                                                          AND ORDER
SCOTT FRAKES,

                   Respondent.

       This matter is before the court on the Notice of Appeal (filing no. 87) filed
by Petitioner on February 22, 2019. Petitioner appeals from the court’s
Memorandum and Order dated February 5, 2019 (filing no. 86), in which the court
summarily denied his “Request for Relief from Judgment as an Independent Action
Pursuant to Fed. R. Civ. Pro. Rule 60(d)(1)” which the court construed as a motion.
Also before the court is a memorandum from the Clerk of the Court requesting a
ruling as to Petitioner’s authorization to proceed in forma pauperis on appeal.
(Filing No. 88.)

      As set forth in Federal Rule of Appellate Procedure 24(a)(3):

            (a) Leave to Proceed in Forma Pauperis . . .

                   (3) Prior Approval. A party who was permitted to
                   proceed in forma pauperis in the district-court action, or
                   who was determined to be financially unable to obtain an
                   adequate defense in a criminal case, may proceed on
                   appeal in forma pauperis without further authorization,
                   unless:

                          (A) the district court--before or after the notice of
                          appeal is filed--certifies that the appeal is not taken
                          in good faith or finds that the party is not otherwise
                         entitled to proceed in forma pauperis and states in
                         writing its reasons for the certification or
                         finding . . . .

     The court finds that because Petitioner proceeded IFP in the district court, he
may now proceed on appeal in forma pauperis without further authorization.

      IT IS THEREFORE ORDERED that Petitioner may proceed on appeal in
forma pauperis.

      Dated this 5th day of March, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                         2
